Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,614,301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Applicants Arguments/Amendments
Applicants arguments/amendments filed on 4/21/2022 have been entered and made of record.

Applicant’s arguments with respect to claim(s) 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see page 11 and 12, filed 4/21/22, with respect to double patenting  have been fully considered and are persuasive.  The terminal disclaimer which has been filed has overcome the double patenting rejection  The double patenting rejection of all claims has been withdrawn. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 19 and 20 discloses  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mori US 2014/0324648 in further view of Ma et al 2004/0086179 in further view of Faraci et al US2017/0083900. 


Re claim 19
Mori discloses Mori disclose A computer-implemented (see paragraph 52) method comprising: receiving, by a processor, a plurality of images of a document (see paragraph 66 note frames are analyzed ); for each of the plurality of images: 
Performing optical character recognition of each image of the plurality of images to obtain a generated text (see paragraph 66 note that OCR is performed on each frame);
identifying one or more errors in text generated based on OCR of each image of the plurality of images (see paragraph 61 OCR is performed on the frames and the frame with the lowest error rate is selected); calculating a statistical score based on identification of the one or more errors (see paragraph 61 OCR is performed on the frames and the frame with the lowest error rate is selected); selecting, by the processor, an image among the plurality of images (see paragraph 61 OCR is performed on the frames and the frame with the lowest error rate is selected).

Mori does not expressly disclose determining a data type of at least one word in the generated text ; Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text, a type of at least one character of the at least one word or a position of the at least one character.. Ma discloses  determining a data type of at least one word in the generated text ; Page 6 of 19Application No. 16/789,174 Reply to Office Action of March 31, 2021 identifying one or more errors in the generated text based on determination of the data type of the at least one word in the generated text  ( see paragraph 41 “If there are a number of upper case characters and all the lower case characters are the above characters, or if there are a number of lower case characters and all the upper case characters are the above characters, then the error type is classified as capital word error.” Note if the word has a data type including a mixture of capital and lower case errors  an error is determined furthermore the type of character upper case or lower case is used to determine the error) The motivation to combine is that “It may be difficult for the OCR engine to distinguish Latin characters such as "c f i l j k o p s u v w x y z" from their corresponding upper case characters "C F I L J K O P S U V W X Y Z" (similar difficulties may exist for other alphabets as well). This difficulty may lead to a CPWE. A typical example of capital error may be the incorrect recognition of "pANAsoNic" instead of "PANASONIC" or "errOr" instead of "error." To detect this error type, error type arbitrator 118 checks all the characters of a word for these "difficult case" characters.” See paragraph 41. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ma with Mori to determine capital word errors during error detection.

Mori and Ma do not expressly disclose modifying one or more image characteristics of an image of the plurality of images based on the statistical score to generate a modified image; selecting among modified images. Faraci discloses modifying one or more image characteristics of an image of the plurality of images based on the statistical score to generate a modified image; (see figure 2 and paragraph 64  note if accuracy of an OCR processes (see 60 ) is less that a threshold the images is processed again note processing involves improving contrast converting to binary ect.) potentially selecting modified image ( see figure 2 and paragraph 68 note that best result is selected ) The motivation to combine is to create iteratie the results to create an accuracy higher than a threshold (see paragraph 69). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the accuracy increasing method of Faraci with the OCR method of Mori and Ma.



Re claim 20 Mori does not expressly disclose 

identifying erroneous text associated with the one or more errors, replacing the erroneous text with correct text, comprising: modifying one or more characters in the generated text corresponding to the one or more errors based on querying a linguistic database.


 Ma further discloses: identify erroneous text associated with the one or more errors (see paragraph 39), replace the erroneous text with correct text, comprising modify one or more characters in the generated text corresponding to the one or more errors based on querying a linguistic database (see paragraph 39 not words not in dictionary are sent to error type arbitrator). The motivation to combine is to post process OCR output to correct errors improve quality of the text(see paragraph 2). Therefore it would have been obvious before the effective filing date of the claimed invention to combine Ma with Mori to correct the errors in OCR output.

 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669